UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1407


B.A.C. HOME LOANS SERVICE, L.P., f/k/a Countrywide Home Loans Servicing,
LP,

                   Plaintiff - Appellee,

             v.

JOHNSON D. KOOLA,

                   Defendant - Appellant,

             and

FIRST CITIZENS BANK & TRUST COMPANY, INC., f/k/a First Citizens Bank
and Trust Company of South Carolina; CAMBRIDGE LAKES CONDOMINIUM
HOMEOWNERS ASSOCIATION, INC., f/k/a Cambridge Lakes Horizontal
Property Regime,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:19-cv-02530-RMG-BM)


Submitted: August 20, 2020                                Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Johnson D. Koola, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Johnson D. Koola seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and remanding this foreclosure proceeding to the

state court from which it was removed on the grounds that removal was untimely and the

district court lacked subject matter jurisdiction. Generally, “[a]n order remanding a case

to the State court from which it was removed is not reviewable on appeal or otherwise.”

28 U.S.C. § 1447(d). The Supreme Court has instructed that “§ 1447(d) must be read in

pari materia with [28 U.S.C.] § 1447(c), so that only remands based on grounds specified

in § 1447(c) are immune from review under § 1447(d).” Things Remembered, Inc. v.

Petrarca, 516 U.S. 124, 127 (1995). Thus, § 1447(d)’s proscription against review applies

only to remand orders “based on (1) a district court’s lack of subject matter jurisdiction or

(2) a defect in removal other than lack of subject matter jurisdiction that was raised by the

motion of a party within 30 days after the notice of removal was filed.” Doe v. Blair, 819

F.3d 64, 66 (4th Cir. 2016) (internal quotation marks omitted).

       B.A.C. Home Loans moved to remand to the state court within 30 days of Koola’s

notice of removal. The district court remanded on the grounds that removal was untimely

and that it lacked subject matter jurisdiction. Under the cited authorities, we are without

jurisdiction to review the remand order. Accordingly, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED



                                             3